Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1- 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art reference: Roberts; Ivor J.,US 4255086 A teaches:
A rotor assembly including a spool and a plurality of radially extending rotor blades mounted in a groove provided circumferentially of the spool is described. The groove includes a pair of inwardly extending flanges which define a throat area narrower than the groove. A stacking hole extends radially and communicates with the groove to allow the rotor blade members to be individually mounted to the spool. The locking device for retaining the rotor blades in the spool includes a C-shaped spring adapted to urge against the roots of each rotor blade in the groove and a locking protrusion adapted to engage in the stacking hole and in an opening formed in the platforms of two adjacent blades straddling the stacking hole whereby the locking device abuts against the ends of the flanges in the stacking hole and retains the rotor blades against 
But fails to teach:
a socket to receive an end of a blade; and a retaining device to interact with the socket and the blade for retention of the end of the blade in the socket, the retaining device including: a spacer to be positioned in the socket with the end of the blade; a wedge positioned inside the spacer; and a spring to tighten to pull the wedge to expand the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745